Case 7:20-mj-00834 Document 1 Filed on 04/03/20 in TXSD Page 1 of 2

United States District Court
Southern District Of Texas

FILED
AO 91 (Rev. 11/11) Criminal Complaint

 

 

APRS
UNITED STATES DISTRICT COURT

for the David J. Bradley, Clerk

Southern District of Texas

United States of America
Vv.

Gerardo Martinez VILLARREAL -
YOB: 1985/ COB: U.S.

 

 

 

 

Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of February 20, 2020 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
8 U.S.C. § 922(a)(6) & 2(a) Knowingly make any faise or fictitious statement or any false, fictitious, or

misrepresented identification, intended or likely to deceive such importer,
manufacturer, dealer, or collector with respect to any fact material to the
lawfulness of the sale or other disposition of such firearm.

Knowingly aids or abets the making of said false/fictitious statements.

This criminal complaint is based on these facts:

SEE "ATTACHMENT A"

Submitted by reliable electronic means, sworn to and attested telephonically per FED.R. Cr. 4.1, and probable cause
found on:

&% Continued on the attached sheet.

/S/ Carlos M. Delgado, Jr.
Complainant's signature

Approved by AUSA Robert Guerra Carlos M. Delgado, Jr., ATF Special Agent

Printed name and title

 

 

Sworn to before me and signed in my presence.

¢ A
Date:- oaoaizc20 (2 | ZL tf oo

Judge $ signature
City and state: McAllen, Texas J. Scott(Hacker, U.S. Magistrate Judge

L’ Printed name and title

 
 

Case 7:20-mj-00834 Document 1 Filed on 04/03/20 in TXSD Page 2 of 2

ATTACHMENT A

On February 12, 2020, ATF S/As conducted surveillance of a local FFL in the McAllen area,
hereinafter referred to as FFL #1, and observed two (2) Hispanic males, later identified as Straw
Purchaser #1 and VILLARREAL enter, and several minutes later, leave the FFL, in a Sport Utility
Vehicle (SUV).

On February 20, 2020, ATF S/As out of the McAllen Field Office and a McAllen Police Department
Officer conducted surveillance of FFL #1 in McAllen, TX. While conducting surveillance, law
enforcement officers (LEOs) again observed Straw Purchaser #1 arrive at FFL #1. Shortly
thereafter, Straw Purchaser #1 left FFL #1 carrying a white rifle box and drove away in his/her
vehicle.

Upon arriving at his/her residence in McAllen, TX, ATF S/As made contact with and later
interviewed Straw Purchaser #1. Straw Purchaser #1 voluntarily allowed ATF S/As to review the
firearm, a U.S. Machine Gun Armory, model MGA MK46, 5.56 MM / 7.62 MM in caliber, rifle,
bearing Serial Number (S/N) 2122, commonly referred to as a civilian version of a FN M249. Straw
Purchaser #1 mentioned he was unemployed and had been recruited by VILLARREAL to straw
purchase the aforementioned firearm from FFL #1. Post-Miranda, Straw Purchaser #1 admitted
he/she knowingly made false statements material to the lawfulness of the sale of the firearm and
likely to deceive FFL #1 when he/she indicated on the ATF Form 4473 that he/she was the actual
purchaser of the aforementioned firearm when in fact he/she was purchasing the firearm on
behalf and under the direction of VILLARREAL, a violation of Title 18 U.S.C. Section 922(a)(6).

Furthermore, Straw Purchaser #1 added VILLARREAL had previously provided Straw Purchaser
#1 approximately $11,000.00 in cash in order to purchase a second FN M249 from another local
FFL (FFL #2) in the McAllen area. Straw Purchaser #1 stated VILLARREAL paid Straw Purchaser #1
$3,000.00 for effecting this firearm straw purchase. At the date/time of the Post Miranda
interview, the firearm had not arrived at FFL #2.

Lastly, the information provided by Straw Purchaser #1 was corroborated when a consensual
review of his/her smart phone was completed and it revealed texts between VILLARREAL and |
Straw Purchaser #1 about the order and subsequent purchase of the FN M249s. Specifically, on
January 3, 2020, VILLARREAL texts Straw Purchaser #1 requesting a receipt for the firearm
ordered by Straw Purchaser #1 for VILLARREAL from FFL #2. Straw Purchaser #1 later sent
VILLARREAL a copy of a receipt for a firearm purchase ($10,685.00) made at FFL #2. On February
13 & 19, 2020, VILLARREAL inquired about the status of the FN M249 straw purchases from FFLs
#1 and #2. On February 20, 2020, VILLARREAL instructed Straw Purchaser #1 to visit FFL #2 in
order to verify the status of the previously ordered firearm.
